FILED
                                                                          United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                              Tenth Circuit

                             FOR THE TENTH CIRCUIT                               April 27, 2021
                         _________________________________
                                                                                Jane K. Castro
                                                                               Chief Deputy Clerk
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                            No. 20-1266
                                                   (D.C. No. 1:12-CR-00140-CMA-1)
MICHAEL DESTRY WILLIAMS,                                       (D. Colo.)

      Defendant - Appellant.
                      _________________________________

                                      ORDER
                         _________________________________

Before HOLMES, MATHESON, and PHILLIPS, Circuit Judges.
                 _________________________________



       The court, on its own motion, publishes the Order and Judgment filed on April 5,

2021. The published opinion, filed nunc pro tunc to the original filing date, is attached.




                                              Entered for the Court



                                              CHRISTOPHER M. WOLPERT, Clerk
                                                                                FILED
                                                                    United States Court of Appeals
                                      PUBLISH                               Tenth Circuit

                      UNITED STATES COURT OF APPEALS                        April 5, 2021

                                                                        Christopher M. Wolpert
                            FOR THE TENTH CIRCUIT                           Clerk of Court
                        _________________________________

 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                         No. 20-1266

 MICHAEL DESTRY WILLIAMS,

       Defendant - Appellant.
                      _________________________________

                     Appeal from the United States District Court
                             for the District of Colorado
                         (D.C. No. 1:12-CR-00140-CMA-1)
                       _________________________________

Submitted on the briefs:*

Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Las Cruces, New Mexico, for
Defendant-Appellant.

Jason R. Dunn, United States Attorney, and Michael C. Johnson, Assistant United States
Attorney, Denver, Colorado, for Plaintiff-Appellee.
                       _________________________________

Before HOLMES, MATHESON, and PHILLIPS, Circuit Judges.
                 _________________________________

PHILLIPS, Circuit Judge.
                     _________________________________


      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument.
          Michael Destry Williams challenges as substantively unreasonable the two years’

imprisonment imposed for his violations of supervision. For the reasons below, we

affirm.

                                       BACKGROUND

          In 2014, after a jury found Williams guilty of ten counts of tax-evasion and fraud

offenses, the district judge sentenced him to seventy-one months’ imprisonment and five

years’ supervised release. Williams began the five-years’ supervision on August 22,

2018, and was set to end it on August 21, 2023. But he lasted under supervision only a

year. On August 27, 2019, a probation officer filed a Petition for Summons on Person

Under Supervision, alleging three violations of Williams’s supervision.

          All three violations allegedly stemmed from Williams’s asserted belief that he is

an American National and is not subject to the same legal system as United States

citizens. First, probation alleged that Williams had stopped submitting monthly reports to

probation. In April 2019, Williams had sent a “‘Notice and Demand to Cease and Desist’

letter, in which [he had] indicate[d] that he is recognized as an ‘American National and

not a US citizen’” and had asked to “be removed from the docket and registry” and for

probation to “‘Cease and Desist all trespasses’ upon him.” R. vol. I at 47. Second,

probation alleged that Williams had refused to pay his monetary penalties and restitution.

After his release from custody, Williams had not complied with probation’s request that

he complete a payment plan and a financial statement and instead of making monthly

payments, sent probation this note: “NO Lawful Bill Under Article 1 section 10 has been

served upon me the Sole foreign Beneficiary.” Id. at 48 (internal quotation marks

                                               2
omitted). Third, probation alleged that Williams had not obtained a substance-abuse and

mental-health assessment, despite having been ordered to do so. As directed, he reported

to a treatment agency but once there, he insisted on signing all required paperwork by

adding “under threat, duress, coercion.” Id. Because of this, the provider would not treat

him. So the probation officer gave Williams sixty days to obtain an assessment

elsewhere, but Williams did not do so.

       After reviewing these allegations, the district judge summoned Williams to appear

in court on September 13, 2019. When probation officers attempted to serve this

summons at Williams’s residence, he refused to accept it, claiming that it was not issued

by the correct court. Again, he maintained that he was an American National, not a

United States citizen. Displeased by the officers’ presence, he announced that his status

as an American National gave him a lifetime right to bear arms and that the officers were

trespassing. He warned of consequences if they returned: “he would see to it that [they]

would be charged with treason and would be publicly hung.” R. vol. IV at 58.

       After Williams failed to appear in court as directed, the court issued a warrant,

leading to his arrest on October 15, 2019. At the initial appearance before the magistrate

judge, Williams again claimed to be an American National, meaning the court had no

“lawful jurisdiction.” R. vol. V at 57. He repeatedly called the magistrate judge,

“Trustee,” e.g., id. at 57, 60; accused the magistrate judge of violating his rights,

“personally, commercially and criminally,” id. at 59, and of “being rude and committing

liability and fraud” on him, id. at 66; and told the magistrate judge to contact Williams’s

consulate.

                                              3
       These statements raised a question in the magistrate judge’s mind whether

Williams might be considered incompetent. But at the beginning of the October 21

preliminary hearing, the magistrate judge explained why he assumed that Williams was

competent, reasoning that Williams was behaving the same as he had when the district

judge had found him competent to stand trial. The magistrate judge explained that the

district judge had previously found as follows:

       Although this Court was concerned about Mr. Williams’[s] bizarre filings
       and refusal to accept mail from the court, the Government and his own
       attorney, Dr. Fukutaki’s conclusion was that defendant’s disinclination to
       adhere to the Court’s instructions and to courtroom protocol [w]as the result
       of his belief that he is not subject to the rule of law of the United States of
       America or to the authority of this Court, rather than to a mental illness or
       cognitive impairment.

Id. at 71.

       Through the course of the preliminary hearing, Williams continued to behave as

before, stating at one point that “at no time” would he “appear to participate in [the

court’s] corporate rules” or “corporate procedures.” Id. at 73–74. Though the magistrate

judge attempted to give a Faretta1 advisement after Williams refused the appointment of

counsel, Williams’s constant interruptions forced him to reference the underlying record

on this issue, noting that the district judge had previously given this advisement. The



       1
         We refer to Faretta v. California, 422 U.S. 806 (1975). A Faretta hearing is
“the tried-and-true method for establishing that a waiver [of counsel] was knowing
and intelligent” and involves “a thorough and comprehensive formal inquiry of the
defendant on the record to demonstrate that the defendant is aware of the nature of
the charges, the range of allowable punishments and possible defenses, and is fully
informed of the risks of proceeding pro se.” United States v. Vann, 776 F.3d 746, 763
(10th Cir. 2015) (citation and internal quotation marks omitted).
                                             4
magistrate judge did appoint standby counsel. Given Williams’s behavior and the events

preceding his appearance, the magistrate judge authorized detention, finding Williams a

flight risk because of his belief that he was not subject to the proceedings in court, as well

as a danger to the community because of his threats to law-enforcement officers.

       At the January 23, 2020 revocation hearing before the district judge, Williams

made similar statements as before but this time, he was so disruptive that the district

judge had to continue the hearing. Before adjournment, Williams’s original standby

counsel withdrew, explaining that she was unable to effectively represent him.

       On July 9, 2020, the district judge proceeded with the revocation hearing. Now,

COVID precautions were in place, and the district judge had Williams removed after he

refused to wear a face mask and to answer questions about his waiver of counsel. After

finding that Williams had not waived his right to counsel, the district judge asked that the

replacement standby counsel step in for him. At this point, the district judge observed that

Williams had refused to speak with this attorney and that both Williams and his family

had repeated the refrain that Williams was an American National over whom this court

lacked jurisdiction.

       After the district judge found the alleged violations of supervision by a

preponderance of the evidence, the district judge turned to sentencing. The district judge

deemed Williams’s violations to be Grade C, his criminal-history category to be III, and

his advisory U.S. Sentencing Guidelines range to be five to eleven months. The district

judge also noted that 18 U.S.C. § 3583(e)(3) permitted imposing up to three additional



                                              5
years’ imprisonment plus additional supervised release and that courts may consider the

seriousness of the violations and the violator’s criminal history when sentencing.

       For the term of imprisonment, Williams sought time served, so about eight-and-a-

half months, and the United States sought eleven months. The parties agreed that

continuing Williams on supervised release would be fruitless, so none should be imposed.

Though the United States was “loathe to reward” Williams’s bad behavior, id. at 38–39,

it explained its position as follows:

       [I]t is my view, and I assume it is also the view of the probation department,
       that supervised release is a time-consuming resource that should be reserved
       for releasees who actually want to benefit from the services the probation
       officers provide.

              And, here, it is clear from [the probation officer’s] testimony that he
       went above and beyond, and gave Mr. Williams chance and chance to comply
       with the terms of this Court’s judgment, and he just refused.

Id. at 39.

       After Williams reentered the courtroom and repeated his arguments about being an

American National, the district judge issued the sentence. Though the court agreed that it

“ma[de] no sense to reimpose a sentence of supervised release,” id. at 45, it found eleven

months’ imprisonment insufficient, explaining as follows:

       I refuse to reward him for flaunting [sic] the law. And an order sanctioning
       him only to 11 months of imprisonment and then letting him walk free is not
       a sufficient sentence.

              I have seen so many defendants come through this courtroom on
       supervised release violation petitions who have tried to comply with the
       conditions but they may be drug addicts or they may be mentally ill, and they
       find their way back to me on violations, and they have been sentenced to
       higher sentences.


                                             6
              Someone like Mr. Williams, who reaps the benefits and privileges of
       living here in the United States should not be allowed to flaunt [sic] the law
       and ignore the law in the way that he has. To give him 11 months would be
       a slap on the wrist, and then he is allowed to go his merry way.

Id. at 46. The court ordered a sentence of 24 months’ imprisonment, with credit for time

served. On appeal, Williams challenges this sentence. We review, exercising jurisdiction

under 28 U.S.C. § 1291.

                                      DISCUSSION

       Williams challenges his sentence as substantively unreasonable. “We review this

issue for abuse of discretion.” United States v. Peña, 963 F.3d 1016, 1024 (10th Cir.

2020) (citation omitted), cert. denied, No. 20-6437, 2021 WL 78456 (U.S. Jan. 11, 2021).

“Applying this standard, we give substantial deference to the district court and will only

overturn a sentence that is arbitrary, capricious, whimsical, or manifestly unreasonable.”

Id. (citation and internal quotation marks omitted). “Substantive reasonableness involves

whether the length of the sentence is reasonable given all the circumstances of the case in

light of [a number of] the factors set forth in 18 U.S.C. § 3553(a).”2 United States v.


       2
           These factors include:

       [T]he nature and circumstances of the offense; the history and
       characteristics of the defendant; the need for the sentence imposed to
       afford adequate deterrence, protect the public, and provide the defendant
       with needed educational or vocational training, medical care or other
       correctional treatment in the most effective manner; pertinent guidelines;
       pertinent policy statements; the need to avoid unwanted sentence
       disparities; and the need to provide restitution.

United States v. Cordova, 461 F.3d 1184, 1188–89 (10th Cir. 2006) (alteration in
original) (quoting United States v. Contreras-Martinez, 409 F.3d 1236, 1242 n.3
(10th Cir. 2005)).
                                             7
Conlan, 500 F.3d 1167, 1169 (10th Cir. 2007) (citation omitted); see United States v.

McBride, 633 F.3d 1229, 1231 (10th Cir. 2011) (“Before deciding whether to revoke a

term of supervised release and determining the sentence imposed after revocation, the

district court must consider the factors set out in 18 U.S.C. §[§] 3553(a)(1), (a)(2)(B),

(a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7).” (citing 18 U.S.C. § 3583(e))

(footnote omitted)).

       We have reviewed the sentencing transcript and find no abuse of discretion. When

Williams was arrested, he had about four years remaining on his initial term of

supervision. But his non-compliance has resulted in his being excused from further

supervised release after his current term of custody. The district judge was reasonably

concerned that this result would reward his bad behavior, and we hold that the court acted

within its discretion in imposing two years’ imprisonment. Williams complains that this

sentence more than doubles the top of his advisory-guidelines range, that his violations

were technical, and that the world is in the middle of a pandemic. Even so, the court did

not abuse its discretion. Cf. United States v. Bullcoming, 579 F.3d 1200, 1206–07 (10th

Cir. 2009) (“Mr. Bullcoming also contends that the district court abused its discretion in

varying upward to impose a sentence of 36 months’ imprisonment—double that of the

top of the applicable guidelines range. . . . We have reviewed the district court’s

explanation for the sentence it imposed and discern no abuse of discretion.”).

                                      CONCLUSION

       For the foregoing reasons, we affirm.



                                               8